Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claim 1 has been amended from original claim, claims 1-2 remain for examination, wherein claim 1 is an independent claim.

Specification
Content of Specification
The unit (“10 m”) for number density of grain size 50 nm or less cementite or epsilon carbides in Table 2-1 (Microstructure of steel sheet for hot stamping use) is not proper. Proper amendment or clarification is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the amended feature 1x1016/m2 in the instant claim 1 does not have literal support since 1) 1x1016/m2 (area) not equal to 1x1016/cm3 (vol); 2) all the disclosure in the instant specification for the number densities of total of grain size 50 nm or less cementite and epsilon carbides is 1x1016/cm3 (vol), not 1x1016/m2 (area); 3) the data of the number densities of total of grain size 50 nm or less cementite and epsilon carbides in table 2-1 of the instant specification do not match the claimed density unit. Therefore, the amended feature of 1x1016/m2 is recognized as new matter. Proper amendment is necessary.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “at time of melting” in claim 1 is indefinite because the specification does not clearly redefine the term, for example, at what degree of melting or in what melting process? Proper amendment or clarification is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 2016/0145704 A1, listed in IDS filed on 7/20/2021, thereafter PG’704) in view of Oikawa et al (US 8,962,149 B2, thereafter US’149).
Regarding claims 1-2, PG’704 teaches a steel sheet for hot-stamped parts used as an automotive body requires excellent 
low-temperature toughness (Abstract, examples , and claims of PG’704) with surface treated by plating (par.[0165] and examples of PG’704), which reads on the steel sheet for stamping use (cl.1-2) and steel sheet comprising a plating layer (cl.2). The comparison between the alloy composition disclosed by PG’704 (Abstract, claims, and par.[0106]-[0132] of PG’704) and the claimed alloy composition ranges in claim 1 is listed in the following table. PG’704 teaches the same microstructure as recited in the instant claim 1. All of the alloy composition ranges and the number density of iron-based carbides disclosed by PG’704 overlaps the claimed alloy composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition and number density of the iron-based carbides as claimed from the disclosure of PG’704 since PG’704 teaches the same steel sheet for the same hot-stamping application throughout whole disclosing range. Regarding the X-ray random intensity of {112}<111> of the crystal grains forming LB, M, and 
Element
From instant Claim 1 (mass%) 
From PG’108 (mass%)
Overlapping range
(mass%)
C
0.35-0.75
0.12-0.40
0.35-0.40
Si
0.005-0.25
0.005-2.000
0.005-0.25
Mn or with Cr
0.5-3.0
1.00-3.00


Al (sol.)
0.0002-3.0
0.005-0.100
0.005-0.100
Cr or with Mn
0.05-1.00
1.00-3.00
(Cr not less than 0.2)
0.2-1.00
B
0.0005-0.010
0.0003-0.0020
0.0005-0.0020
Nb
0.01-0.15
0-0.10
0.01-0.1
Mo
0.005-1.00
0-0.50
0.005-0.5
Ti
0-0.15
0-0.100
0-0.100
Ni
0-3.00
0-2.00
0-2.00
P
0.10 or less
0.030 or less
0.030 or less
S
0.10 or less
0.01 or less
0.01 or less
N
0.010 or less
0.0070 or less
0.0070 or less
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Microstructure
90 area% or more:
LB, M, and/or TM
No less than 95 area%: M and/or B
Reads on
Nb and/or Mo grain boundary solid solution ratio
0.4 or more
Similar Alloy manufactured by the similar process
Highly expected
Iron-based carbides 
Number density 1x1016/m2
45/m2 or more
overlapping


Still regarding claim 1, PG’704 does not specify the grain size 50 nm or less as recited in the instant claim. US’149 teaches a hot stamping steel plate with martensite as major microstructure (Col.2, lns.46-56 and Col.9, lns.35-56 of US’149). US’149 specify the diameter range of the carbides is from 5 nm to 100 nm and average diameter is no more than 60 nm (Col.9, lns.35-56 of US’149), which overlaps the claimed grain size rang as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of carbides as demonstrated by US’149 for the steel .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/971,133 (US 11,180,824 B2) in view of US’149.  
6/mm2 (abstract and claims of US’149), which overlaps the claimed grain size range and number density of carbides as recited in the instant claim 1. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of carbides as demonstrated by US’149 for the steel sheet of claim 1 of copending application No. 16/971,133 (US 11,180,824 B2) since both US’149 and the copending application No. 16/971,133 (US 11,180,824 B2) teach the same steel sheet for the same hot-stamping application throughout whole disclosing range and US’149 specify to obtain a high-strength steel plate, in particular a high-strength steel plate for automobile application (Abstract and Col.1, lns.5-7 of US’149).

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 17/042476 (US 11,180,837 B2) in view of US’149.  
Regarding instant claims 1-2, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-2 of copending application No. 17/042476 (US 11,180,837 B2) teaches all of the same alloy composition and microstructures. The composition ranges disclosed by claims 1-2 of copending application No. 17/042476 (US 11,180,837 B2) read on the claimed composition and 6/mm2 (abstract and claims of US’149), which overlaps the claimed grain size range and number density of carbides as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of carbides as demonstrated by US’149 for the steel sheet of claim 1 of copending application No. 17/042476 (US 11,180,837 B2) since both US’149 and the copending application No. 17/042476 (US 11,180,837 B2) teach the same steel sheet for the same hot-stamping application throughout whole disclosing range and US’149 specify to obtain a high-strength steel plate, in particular a high-strength steel plate for automobile application (Abstract and Col.1, lns.5-7 of US’149).

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) in view of US’149.  
Regarding instant claims 1-2, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-2 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) teaches all of the same essential alloy composition and microstructures. The composition range of C disclosed by claim 1 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) overlaps the claimed composition ranges of C and reads on microstructure ranges as recited in the instant claims. The grain boundary solid solution ratio Z disclosed by claim 1 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) overlaps the claimed Z ratio of the instant claim 1. Overlapping in C range and the Z range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the C amount and Z ratio as claimed from the disclosures of claim 1 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) since the copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) teaches the same utility throughout whole disclosing range. Regarding the number density of carbide with 6/mm2 (abstract and claims of US’149), which overlaps the claimed grain size range and number density of carbides as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of carbides as demonstrated by US’149 for the steel sheet of claim 1 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) since both US’149 and the copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) teach the same steel sheet for the same hot-stamping application throughout whole disclosing range and US’149 specify to obtain a high-strength steel plate, in particular a high-strength steel plate for automobile application (Abstract and Col.1, lns.5-7 of US’149).
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734